Citation Nr: 9928217	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-04 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1965 and from September 1965 to March 1969.

In July 1991, the Board of Veterans' Appeals (Board) denied 
the veteran's claim of entitlement to service connection for 
PTSD.  The veteran thereafter attempted to reopen his claim.  
In August 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) confirmed and continued the denial, 
determining that new and material evidence had not been 
submitted.  The veteran perfected an appeal therefrom.  On 
appellate review in February 1996, the Board remanded the 
claim for additional development pursuant to 38 U.S.C.A. 
§ 5103(a) (West 1991).  See Graves v. Brown, 8 Vet. App. 522 
(1996).  Because the claim remains in a denied status, it has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  In July 1991, the Board denied entitlement to service 
connection for PTSD.  The Board found that PTSD was not 
demonstrated during service or thereafter.

2.  Evidence submitted since the July 1991 decision of the 
Board consists of numerous medical reports and statements, 
including a February 1998 VA examination that reports a 
diagnosis of PTSD and relates the disability to service.  

3.  The newly submitted evidence bears directly and 
substantially upon the issue at hand, is significant, and 
must be considered in order to fairly decide the merits of 
the claim.

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

4.  VA has fulfilled its duty to assist and obtained evidence 
necessary for an equitable disposition of the veteran's 
appeal.

5.  The veteran did not engage in combat with the enemy 
during service.

6.  The evidence fails to corroborate the occurrence of any 
of the veteran's alleged stressors during his tour in 
Vietnam.


CONCLUSIONS OF LAW

1.  Evidence received since the final July 1991 decision 
wherein the Board denied entitlement to service connection 
for PTSD is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156, 20.1100, 
20.1105 (1998).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's PTSD was not incurred in service or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In relevant part, review of the record shows that in July 
1991, the Board denied the veteran's claim of entitlement to 
service connection for PTSD.  The Board reasoned that because 
two psychiatrists concluded that the veteran's disorder did 
not meet the diagnostic criteria for PTSD; thus, the Board 
was not able to grant service connection as the veteran's 
psychiatric disability was in question.  The Board found that 
the veteran's PTSD was not demonstrated during service or 
thereafter.  

In promulgating its decision, the Board considered the 
service medical records which show in April 1967 the veteran 
requested to see the psychiatrist for personal reasons and in 
September 1968 the veteran exhibited anger when conversing 
with his spouse.  The service medical records also show that 
in November 1968, the veteran was hospitalized for homicidal 
impulses, cruelty to animals, slapping his young son, and 
exhibiting hostile feelings towards Navy personnel.  The 
hospital report also documents that the veteran was initially 
stationed at Midway Island and following Midway Island, he 
was assigned to Vietnam where he had an onshore job 
consisting of being at the top of a mountain in Vietnam with 
eleven other security personnel who were guarding an 
intelligence communications site.  The location site was 20 
miles away from base camp and, according to the veteran, they 
were under the possibility of attack at all times.  The 
veteran then stated that he had hostile feelings towards his 
supervisor at the base camp because he felt that he and the 
other security personnel did not have a sufficient amount of 
ammunition to protect themselves when they were attacked one 
night by the Viet Cong.  The veteran stated that as a result 
of the attack two of the twelve security policemen were 
killed and four others were wounded.  The veteran added that 
he could have killed his supervisor but at this time, he 
began to torture animals.  It was then noted that after 
Vietnam, the veteran was transferred to Nantucket Island, 
Massachusetts.  

The November 1968 hospital report then shows that mental 
status examination was essentially normal and that the final 
diagnosis was emotionally unstable personality, aggressive 
type, chronic severe, and manifested by job and marital 
instability, mild depression, impulsiveness, cruelty to 
animals, and hostile and aggressive impulses.  

In a January 1969 letter from a psychiatrist, the Chairman of 
the Department of Psychiatry, and the Director of Hospital 
Services reiterated the foregoing final diagnosis and stated 
that if the veteran continued in service, he would require 
disciplinary action, medical care, or both.  They also stated 
that there was no evidence of psychosis or neurosis that 
would warrant action by a Medical Evaluation Board.  The 
veteran was not able to adjust socially and/or emotionally to 
service life and there was no evidence that the seaman was 
attempting to obtain discharge for the purpose of avoiding 
service.  The veteran's character and behavior disorder was 
considered severe and he met the criteria for administrative 
separation.  

The service medical records thereafter show that on discharge 
examination in February 1969, although psychiatric clinical 
evaluation was checked as normal, "emotionally unstable 
personality, aggressive type" was noted.

The veteran's DD-214 for the period extending from January 
1963 to January 1965 show that the veteran was assigned to 
the USS Tulare and that he received the Armed Forces 
Expeditionary Medal for Vietnam.  The DD-214 for the period 
extending from September 1965 to March 1969 shows that he was 
assigned to the United States Naval Mobile Constitution 
Battalion 128 Gulfport Mississippi and that he was awarded 
the Armed Forces Expeditionary Medal, National Defense 
Service Medal (First Award), and authorized to wear the 
Vietnam Service Medal and Vietnam Campaign Medal with Device.  
The veteran had four months and sixteen days of foreign 
and/or sea service.

The Board also considered a September 1988 statement from 
R.J.G. of the Vet Center acknowledging that the veteran 
initially received treatment in February 1987, as at that 
time, the veteran stated that he had mental problems and 
wanted to "rap" about service.  The social worker also 
stated that the veteran sought treatment for marital 
difficulties, sleeplessness, depression, and suicidal 
thoughts in June 1988.  The veteran related that he felt 
depressed, angry, and enraged due to financial stress and 
some in-service incidents.  In part, R.J.G. stated that the 
veteran felt considerable anger and rage from in-service 
events such as picking up mutilated bodies of Vietnamese 
villagers shortly after his arrival in Vietnam, the rape of a 
Vietnamese woman by a fellow soldier, the execution of some 
Viet Cong boys, and seeing fellow soldiers smoke "dope."  
The veteran was also terminated from his employment several 
weeks before.  The aforementioned events exacerbated the 
veteran's PTSD symptoms.  The veteran experienced increased 
depression, sleep disturbance, intrusive thoughts of Vietnam, 
feelings of detachment, irritability, anger outbursts, etc.  
The veteran added that he had to remove firearms from his 
vehicle to avoid becoming angry during traffic jams.  

The Board also considered an undated letter from the veteran 
which was received in September 1988.  In the letter, the 
veteran stated that shortly after his arrival in Da Nang, he 
helped bury dead bodies of women and children with missing 
arms, legs and heads.  The veteran then stated that he 
initially believed that enemy soldiers had killed the 
villagers to teach them a lesson but he later learned that 
allies had "massacred the villagers and [they] covered up 
for them."  As a result of the foregoing, he felt ill.  The 
veteran also stated that while in Vietnam, he worked as the 
"comshaw artist."  The veteran stated that he could obtain a 
vehicle whenever he wanted and could travel where he needed.  
The veteran then stated that on one occasion while trading 
for supplies, he witnessed the raping of a young woman by 
another soldier.  The veteran stated that he felt guilty 
about not assisting the woman or preventing the rape.  The 
veteran also recalled seeing three young Vietnamese boys 
being executed and stated during his tour, he saw many dead 
soldiers and Vietnamese persons.  He also stated that he 
still smelled odors from service.  Attached to the veteran's 
letter was a March 1968 Report of Enlisted Performance.  The 
report showed that the veteran was assigned to the Tien Sah 
Penincula Security and stood watch at Monkey Mountain 
Receiver Site.  He also assisted in the maintenance of the 
perimeter defenses.  The report thereafter discusses the 
veteran's performance evaluation.  

The Board also considered medical statements and reports 
dated from April to June 1984 from J.C.R., M.D.; E.R., M.D., 
of the Community Hospital, dated from July 1986 to June 1988; 
Seton Medical Center dated from October 1983 to November 
1983; M.D., M.D., of Neurosurgical Consultants, dated from 
December 1983 to January 1984; and Georgetown Medical Center 
dated from April 1984 to August 1988, all of which reference 
unrelated disorders.

On VA examination in December 1988, the veteran stated that 
his in-service stressors consisted of seeing mutilated bodies 
and being involved in firefights lasting over several hours 
where he lost his best friend.  The veteran stated that he 
had frequent recurrences of angry outbursts, and although he 
had not assaulted anyone, he repeatedly damaged property.  He 
also complained of nightmares which involved seeing mutilated 
bodies.  He avoided reminders of combat or service, and 
described experiencing sleep disturbance, decreased energy, 
feeling isolated, being easily irritable, and occasional 
thoughts of recrimination concerning behavior towards his 
family.  The veteran also stated since service he has had 
approximately 30 to 40 jobs.  

On examination, findings were normal, except the veteran 
showed mild lability of affect with spontaneous crying spells 
when discussing his responsibilities and current situation.  
The relevant diagnosis were Axis I: major depression; Axis 
II: histrionic personality disorder; Axis IV: current 
stressors, severe physical illness and significant financial 
hardship; and Axis V: current level of functioning, highest 
over past year 60, currently 60.  In the discussion section, 
the examiner stated although the veteran's experiences were 
clearly out of the range of normal human experiences, the 
experiences which troubled him most did not involve serious 
self-harm or death.  They instead involved moral repugnance, 
natural to the witness of such events.  The examiner also 
stated that although the veteran had symptoms which met 
category B for PTSD, he did not meet the requisite criteria 
for category C or category D to render a diagnosis for PTSD.  
The veteran, however, is significantly troubled by his 
myocardial infarction and meets the criteria for major 
depression.

In its July 1991 decision, the Board also reviewed the 
February 1989 RO rating action which initially denied 
entitlement to service connection for PTSD and from which the 
veteran perfected an appeal, additional copies of his service 
medical records and VA and non-VA medical reports that were 
submitted by the veteran, and an April 1990 Board remand, in 
which the matter was returned to the RO for additional 
development.

The Board also considered an August 1990 VA examination 
report.  At examination, the veteran stated that he served 
two tours with the Navy in Vietnam and worked as a sniper.  
The veteran also stated that on one occasion, he cleaned up 
dead bodies that had been massacred and mutilated by Koreans.  
The veteran then stated after this experience, he took 
delight in and obtained a "high" from shooting Koreans.  
The examiner then stated that certainly these events are 
outside the range of normal human experience and thereby, the 
veteran fully met Criteria A of Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition Revised (DSM-III-R) 
for PTSD.  The veteran also met the required criteria for 
Category B, as the veteran had recurrent distressing dreams 
of service where he saw dead bodies, etc.  He, however, did 
not experience recurring intrusive distressing recollections, 
flashbacks or intense psychological distress at exposure to 
events that were similar to or resembled the trauma.  The 
veteran added that although he enjoyed watching war movies, 
he stopped because he became irritable over several days 
thereafter.  The examiner then noted that the veteran did not 
meet the criteria required for Category C, exhibiting 
avoidance behavior.  The veteran did not exhibit avoidance of 
thoughts or feelings associated with the trauma; he did not 
appear to avoid situations that aroused recollection of the 
trauma; and he had no inability to recall any important 
aspects of the trauma as he was able to remember events in 
rather vivid detail.  The veteran also did not exhibit 
markedly diminished interests of significant activities aside 
from avoidance of hunting.  The veteran supplanted the 
hunting hobby by teaching the use of firearms for self-
defense.  He also had questionable feelings of detachment or 
estrangement from others because although he enjoyed 
seclusiveness, he went to church and taught large crowds on 
the use of firearms.  The examiner also noted that the 
veteran exhibited a full range of emotional display during 
the interview; as such, two of the arousal criteria for 
(Category D) were met and Category E, experiencing symptoms 
for over a month was met.  After mental status examination 
which revealed normal findings, except for a tendency toward 
explosiveness, the impression was while veteran met many of 
the DSM III-R criteria for PTSD, he did not meet the 
avoidance criteria.  Thus, although the veteran would benefit 
from psychotherapy, an official DSM III-R diagnosis of PTSD 
was not be established.  On an attached psychiatric sheet, it 
was noted that he veteran failed to meet all criteria 
required for PTSD according to DSM III-R.  

In August 1990, T.C.B., M.D., of Georgetown Medical Center, 
stated that he had treated the veteran for many years and the 
veteran experienced recurring nightmares of his in-service 
experiences.  The veteran had PTSD manifested by depression, 
sleep disturbance, a somewhat detached demeanor, increased 
irritability, and difficulty with controlling his anger and 
rage.  The veteran's PTSD stemmed directly from his 
involvement in service.  

The Board also considered supporting statements from the 
veteran's daughter and spouse.  In an undated statement, the 
veteran's daughter stated that the veteran experienced scars 
from service and that while performing everyday activities he 
threatened to kill himself.  In a July 1990 statement, the 
veteran's spouse stated that before service, the veteran was 
friendly and outgoing, but after service, he was angry and 
difficult.  She also stated that over a twenty-three year 
period, the veteran had worked thirty-seven jobs and her 
family life was very stressful.  

After the Board's 1991 decision, the evidence consists of 
numerous medical reports, additional service administrative 
reports, and reports from United States Armed Service Center 
for Research of Unit Records (USASCRUR).

VA hospital and outpatient treatment reports dated from May 
1991 to December 1992 show that the veteran continued to 
receive counseling for feelings of anxiety, sleeplessness, 
irritability, and depression associated with his mental 
disorder and marital problems. 

At VA examination in April 1993, the examiner reviewed the 
veteran's claims folder and medical and employment history.  
When recalling his history, it is noted that the veteran 
stated that his first tour in Vietnam was uneventful but 
during his second tour he witnessed "atrocities" which 
still haunt him.  The examiner recorded that the veteran's 
subjective symptoms consisted of being depressed by 
circumstances of life, having flashbacks of his life and 
nightmares, feelings of hopelessness, lack of concentration, 
exhibiting inadequate affections, being a loner, and losing 
days, as the veteran recalled remaining in a closet for three 
days.  On mental status examination, findings were normal, 
except the veteran reported having dissociative episodes over 
many years which involved loss of time and having periods of 
sleeplessness characterized by multiple awakenings due to 
nightmares.  The veteran also had decreased energy, an 
increased appetite, loss of sex drive, decreased social 
interest, anhedonia, and recurrent suicidal ideation.  

In the diagnosis section, the examiner stated that he 
concurred with previous findings.  Although the veteran had 
some symptoms of PTSD, he did not demonstrate the full 
spectrum of criteria required for the diagnosis.  The veteran 
did not demonstrate the numbing of emotional responsiveness 
or avoidance of activities, thoughts or feelings related to 
the traumatic events in service which were characteristic of 
and required for a diagnosis of PTSD.  Although the veteran 
stated that watching news reports of the Serbian conflict 
caused increased nightmares and distress, he continued to 
watch those news broadcasts until his family encouraged him 
to stop watching the programs.  The veteran also reported a 
history of depression and took anti-depressant medication.  
On interview, however, there was no observable evidence of 
mood disturbance or clinical depression.  The evidence 
suggested a personality disorder with histrionic, avoidance, 
and dependent features.  His depressive symptoms, poorly 
controlled anger, dissociative episodes, and impulsive 
behavior were secondary to his Axis II and Axis III 
disorders.  The examiner stated that the veteran likely had a 
subclinical case of PTSD.  The relevant diagnoses were Axis 
I: depression, by history, not seen; Axis II: personality 
disorder, not otherwise specified with histrionic avoidance 
and dependent features; Axis III: diabetes mellitus, 
hypertension, morbid obesity, and history of myocardial 
infarction.

VA outpatient treatment reports dated from September 1991 to 
December 1995 show continued treatment for symptoms of 
depression, suicidal thoughts, sleeplessness, flashbacks, and 
increased anger.  The reports also indicate that the 
veteran's symptoms were exacerbated by events displayed in 
Somalia and Serbia, as well as financial and family problems.

Subsequent to 1991, the veteran also submitted additional 
service administrative records associated with awards and 
citations he had received.  The veteran submitted a U.S. 
Naval Support Activity, DaNang, Vietnam document, a copy of a 
Transfers and Receipts report, and an Entitlement to Military 
Awards Supplement.  The reports do not show that the veteran 
received the Purple Heart, Combat Infantryman's Badge, or any 
other award indicative of combat action.

On VA examination in July 1997, the veteran's subjective 
complaints consisted of withdrawing from people, the 
inability to cope with people, distrusting others, and 
increased irritability.  The veteran stated that he was 
jumpy, loud noises bothered him, he did not have friends, and 
he was distant from his spouse.  The veteran also complained 
of experiencing intrusive memories of service, flashbacks of 
seeing blood or injured children, and recurrent nightmares.  
He did not want to talk with others, he avoided television 
programs about war, and he was disturbed when he saw images 
of injured children.  On examination, the veteran's mood was 
moderately depressed and his affect was irritable, and at 
times, he was easily agitated, flushed, tearful, and 
agitated.  Otherwise, clinical findings were normal.  The 
diagnoses were Axis I: PTSD, chronic; Axis III: a variety of 
medical complaints, receives Social Security; and Axis V: 
Global Assessment Functioning is 60.  In the discussion 
section, the examiner stated that the veteran met the 
diagnosis for PTSD.  The findings were supported by the 
observation that his psychiatrist and his individual 
therapist rendered a diagnosis of PTSD and provided treatment 
for the disorder.  

VA outpatient treatment reports dated from December 1996 to 
September 1997 show continued treatment for symptoms 
associated with PTSD.  The reports show that diagnoses of 
PTSD with depression were made.  

Also of record is a February 1998 VA examination report.  On 
examination in 1998, the examiner again noted that the 
veteran complained of recurring dreams and frightening 
nightmares of the massacre that occurred in service.  The 
veteran added that he experienced intense psychological 
distress in the presence of young children, the smell of 
burning charcoal triggered flashbacks, and that he avoided 
stimuli associated with service such as television shows.  
The veteran had difficulty with relating to his children and 
spouse, and had difficulty with sleeplessness, outbursts of 
anger, and irritability.  On examination, findings revealed 
that the veteran's mood was angry and he was sad and 
depressed when relating events from service.  His affect 
modulated appropriately from his anger to being tearful and 
despondent.  The diagnosis was PTSD with a GAF of 50.  The 
examiner stated that the veteran satisfied the DSM-IV 
criteria for PTSD.  He was confronted with an event that 
involved the death of helpless individuals and he responded 
to it with intense horror.  The veteran reexperienced these 
events with recurring distressing dreams and intense 
psychological distress of exposure to cues that symbolized or 
resembled that event.  He avoided stimuli associated with the 
trauma by avoiding activities and people that aroused 
recollection of the trauma and he had feeling of detachment 
of others and a restricted range of affect.  The veteran also 
demonstrated persistent symptoms of increased arousal through 
hypervigilence, irritability and difficulty maintaining 
sleep.  

The record also contains a letter from the veteran's son to 
the Secretary with a chronology of the veteran's interactions 
with VA attached.  Additional service administrative records 
associated with the veteran's period of service including his 
Enlisted Performance Records showing that the veteran served 
at NCBBU Porhue, California; NAVSTA Midway Island; 
NAVPHIBASE, Coronado; NAVSUPPACT, DaNang from September 1967 
to March 1968; NAVFAC, Nantucket, 20th NAV Const Reg.; and 
MGB 128.  Copies of Transfers and Receipts showing that in 
September 1965, the veteran was stationed with Commanding 
Officer, U.S., Naval Station, San Diego, California; in 
October 1965, he was stationed with the OIC NCBBU Porhue, 
Porhue, California; and in December 1966, he was transferred 
to Commanding officer, U.S., Naval Station, Midway Island are 
also of record.  Included within the reports are the 
following: Leave Account reports; several copies of Court 
Memorandum; and copies of the veteran's Navy Occupation and 
Training history reports.

The record also contains reports from the Social Security 
Administration (SSA) dated from May 1986 to January 1991.  
Included within the reports are copies of medical reports 
from the Community Hospital, Georgetown Medical Center, Seton 
Medical Center, various physicians including M.D., M.D., 
E.R., M.D., and J.C.R., M.D., as well as reports from the 
Texas Rehabilitation Commission, Saint David's Community 
Hospital, and Round Rock Community Hospital, all of which 
reference unrelated disorders.  

In March 1999, the Director of USASCRUR noted that extracts 
from the 1968 command history for U.S. Naval Support Activity 
(NAVSUPPACT) DaNang, the veteran's unit of assignment during 
the period of May 26, 1967 to May 25, 1968, were enclosed.  
The Director then stated that the history revealed that on 
May 5, 1968 three U.S. personnel were killed in action and 
others were wounded in action as the result of an enemy 
rocket attack at the DaNang Bridge Cargo Facility.  Command 
histories for 1967 NAVSUPPACT DaNang could not be located.  
The Director also furnished an extract from "The Marines in 
Vietnam, 1954-1973" by the Headquarters, U.S. Marine Corps, 
Washington, DC.  He then stated that the extract documented 
that the DaNang Air Base received 50 122-milimeter rockets on 
July 15, 1967, where 8 U.S. airmen were killed in action, 138 
were wounded in action, and 37 Marines were wounded in 
action.  The extract also showed that on August 28, 1967, the 
Marble Mountain Air Facility was hit by 24 140-millimeter.  
The attack resulted in 5 Marines being killed in action and 
24 being wounded in action.  The extracts also show that on 
September 2, 1967, DaNang area was hit by 140-millimeter and 
122-millimeter rockets, where 9 U.S. Airmen were wounded in 
action and one marine was killed in action.

The Director then acknowledged the veteran's allegations 
which consisted of the veteran assisting two corpsmen by 
loading the bodies of civilians who had been killed by 
Koreans and seeing the three Vietcong being executed by the 
Army of Vietnam.  The Director then stated that it was very 
difficult to verify the killing of civilians, accidentally or 
in combat, or prisoners being beaten or killed.  The 
available Vietnam-era records are incomplete or do not 
contain those types of incidents.  The Director stated that 
in order to verify those events, an official report would 
have had to have been written and filed.  The Director then 
stated with respect to the veteran witnessing a rape of a 
Vietnamese woman by a U.S. Navy Seaman, in order to verify 
this incident, a report would have had to have been filed and 
legal action taken.  The veteran must provide the name of the 
seaman, date and location of the incident, as with more 
detailed information, the changes are better for a successful 
search.

It is noted that extracts from the United States Naval 
Support Activity, DaNang Command History-1968 show that on 
May 5, a DaNang Bridge Cargo Facility was hit by enemy rocket 
attack marking the first time a NAVSUPPACT cargo handling 
facility in DaNang was the primary target.  As a result of 
the attack, three U.S. personnel were killed in action.  An 
extract from "The Marines In Vietnam 1954-1973" show on 
August 28, Marble Mountain Air Facility was hit by twenty-
four  140-millimeter rockets.  Three helicopters were 
destroyed and 20 were damaged to a varying extent.  
Additionally, 5 Marines were killed and 84 were wounded.  The 
report also shows that on September 2 at Da Nang, the Air 
Base and Force Logistic Command were hit by 140-millimeter 
and 122-millimeter rockets.  Three Air Force transports were 
heavily damaged and 9 U.S. airmen were wounded.  At the Force 
Logistic Command, one Marine was killed and 61 were wounded.  
Id. at page 81.

Law and Regulations

The veteran seeks service connection for PTSD.  Under the 
law, a person who submits a claim for benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107.  Generally, for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" is required.  Grottveit at 93.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to an in-service injury or treatment.  See 
Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).

A claim of service connection for PTSD is well grounded where 
the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  See Gaines v. West, 
11 Vet. App. 383 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the veteran meets the burden imposed by 
38 U.S.C.A. § 5107(a), eligibility for a PTSD service 
connection award requires (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Id.; 38 C.F.R. § 3.304(f).

It is noted that if the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of a claimed in-service stressor.  
38 C.F.R. § 3.304(f).

With respect to finality of decisions, Title 38 of the United 
States Code provides when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b).  The exception to this 
rule states that if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

The regulations provide that when a claimant requests that a 
claim be reopened after an appellate decision has been 
promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, as to whether it provides a basis 
for allowing the claim.  38 C.F.R. § 20.1105.

Once a Board decision becomes final under Section 7104(b), 
the Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (When new and material evidence has not been submitted 
in a previously disallowed claim "[f]urther analysis . . . is 
neither required, nor permitted."); Fossie v. West, 12 Vet. 
App. 1 (1998).

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a).  

"New" evidence "means evidence not previously submitted to 
agency decision makers . . . which is neither cumulative nor 
redundant"; "material" evidence is new evidence "which 
bears directly and substantially upon the specific matter 
under consideration" and "which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim".  38 U.S.C.A. § 5108; Fossie v. West, 12 Vet. 
App. 1; Hodge v. West, 155 F.3d 1356; 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as the Court) held that the two-step 
process set out in Manio, for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra.  

The Board must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), i.e., 
whether the newly-submitted evidence bears directly and 
substantially on the specific matter, and whether it is so 
significant that it must be considered to fairly decide the 
merits of the claim; second, if new and material evidence has 
been presented, immediately upon reopening the Board must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Id.; Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Analysis

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
PTSD.

Although subsequent to June 1991, the veteran's claim has 
received initial RO review on a de novo basis, the Board is 
still obliged to determine whether new and material evidence 
has been presented in a case that was previously adjudicated, 
before addressing the merits of the claim.  In Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), the United States 
Court of Appeals for the Federal Circuit stated that it is 
well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised at any stage in the 
proceedings, and, once apparent, must be adjudicated.  The 
Federal Circuit specifically held that "[w]hat the regional 
office may have determined in this regard is irrelevant," 
Barnett, 83 F.3d at 1383, as this is the Board's mandatory 
jurisdictional requirement.  Id.

After reviewing the evidence of record, the Board finds that 
new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  As noted above, in July 1991, the Board found that 
although the veteran had symptoms of PTSD, the clinical data 
established that he failed to meet all of the necessary 
criteria to warrant a diagnosis of PTSD.  Therefore, the 
Board found that entitlement to service connection was not 
warranted, as PTSD was not demonstrated in service or 
thereafter.  The new medical evidence submitted subsequent to 
the Board's July 1991 shows that a diagnosis of PTSD has been 
made.  On VA examinations in June 1997 and February 1998, 
diagnoses of PTSD were made.  In February 1998, the examiner 
wrote that the veteran satisfied the DSM 4 criteria for PTSD.  
While in service, the veteran was confronted with an event 
that involved the death of helpless individuals and he 
responded to it with intense horror.  The veteran 
reexperienced those events with recurring distressing dreams 
and intense psychological distress of exposure to cues that 
symbolized or resembled that event.  He avoided stimuli 
associated with the trauma by avoiding activities and people 
that aroused recollection of the trauma, and he had a feeling 
of detachment of others and a restricted range of affect.  
The veteran also demonstrated persistent symptoms of 
increased arousal through hypervigilence, irritability and 
difficulty maintaining sleep.  

Considering the foregoing evidence, and presuming its 
credibility, the Board finds that the evidence bears directly 
and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  The regulations provide that service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Based on the foregoing, the Board finds that the 
aforementioned medical evidence is new, in that it was not of 
record at the prior final disallowance and is not cumulative 
of other evidence of record and it is relative to and 
probative of showing that the veteran currently has PTSD and 
that the disorder is related to service.  See generally, 
Gaines, Cohen, Caluza, all supra; 38 C.F.R. § 3.304(f).  
Consequently, new and material evidence to reopen the 
veteran's claim for service connection for PTSD has been 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II. Due Process Considerations

As previously discussed, new and material evidence has been 
submitted to reopen the PTSD claim.  Where new and material 
evidence has been submitted, if the claim is well grounded, 
the Board may evaluate the merits of the claim after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Elkins and Winters, all supra.

After the Board's June 1991 decision, the veteran's claim 
received initial RO review on a de novo basis.  As 
demonstrated by April and May 1999 supplemental statements of 
the case, the veteran has been given both adequate notice of 
the need to submit evidence or argument on the issue of 
service connection for PTSD and an opportunity to submit such 
evidence and argument and to address that question at a 
hearing.  Because notice of a de novo review has been 
furnished to the veteran and he has been afforded the 
requisite time within which to respond, the Board's de novo 
adjudication of the claim will not violate the veteran's due 
process rights and is not prejudicial to him.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Sutton v. Brown, 9 
Vet. App. 553 (1997); Curry v. Brown, 7 Vet. App. 59 (1994).   

III. Whether the claim for service connection for PTSD is 
well grounded.

As mentioned above, under the law, a person who submits a 
claim for benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107.  For PTSD claims, the veteran must submit 
(1) medical evidence of a current disability; (2) lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and (3) medical 
evidence of a nexus between service and the current PTSD 
disability.  

For the limited purpose of determining whether a claim is 
well grounded, the supporting evidence is presumed to be 
true.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993).

With this in mind, the Board concludes that the veteran has 
met the initial burden of establishing a well-grounded claim.  
The veteran alleges that while in service, he buried 
mutilated dead bodies, he witnessed a Vietnamese woman being 
raped by a fellow soldier, and he was exposed to firefights, 
where his best friend was killed.  The veteran also maintains 
that while performing sniper duties, he killed Korean 
soldiers.  As previously noted in February 1998, after 
examining the veteran, the examiner rendered a diagnosis of 
PTSD and etiologically related the veteran's disorder to in-
service events.  The examiner stated while in service, the 
veteran was confronted with an event that involved the death 
of helpless individual and he responded to it with intense 
horror.  The veteran currently reexperienced those events 
with recurring distressing dreams and intense psychological 
distress of exposure to cues that symbolized that event and 
he avoided stimuli associated with the trauma by avoiding 
activities and people that aroused recollection of the 
trauma.  The veteran also currently has feeling of detachment 
of others and a restricted range of affect.  He demonstrates 
persistent symptoms of increased arousal through 
hypervigilence, irritability and difficulty maintaining 
sleep.  Thus, the veteran met the requisite criteria for a 
DSM-IV diagnosis of PTSD.

Having determined that the veteran's claim of entitlement to 
service connection for PTSD is well grounded, the Board must 
now promulgate a determination on the merits.  Elkins, 
Winters.

IV.  Entitlement to service connection for PTSD.

At the outset, it is noted that once the veteran has 
established a well-grounded claim, VA has a duty to assist 
him in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  After reviewing the evidence received 
subsequent to the Board's February 1996 remand, which include 
VA and non-VA medical reports along with extracts submitted 
by USACRUR, the Board is satisfied that all necessary 
evidence has been received to render an equitable decision in 
the veteran's appeal.  Id.  The duty to assist has been 
fulfilled and the veteran has been adequately apprised of his 
due process rights.  Id.

As previously noted, eligibility for a PTSD service 
connection award requires (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
Cohen, supra; 38 C.F.R. § 3.304(f).

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the first and third elements are met.  The 
veteran has a current and clear medical diagnosis of PTSD and 
a VA examiner has opined that the veteran's military 
experience is directly related to his current condition.  
Therefore, the only issue remaining is whether or not the 
veteran has provided credible supporting evidence that his 
claimed in-service stressors actually occurred.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997); Cohen, supra.

At the outset, it is noted that the criteria in DSM-IV for 
determining sufficiency of stressors is no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Id.  As such, the standard to be 
used to establish in-service stressors depends upon whether 
the veteran engaged in combat.  If the veteran engaged in 
combat, his lay testimony regarding lay stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors, unless VA produces clear and convincing evidence 
to the contrary.  38 U.S.C. § 1154(b); Fossie v. West, 
12 Vet. App. 1 (1998); Gaines v. West, 11 Vet. App. 353; 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  See Fossie and Cohen, 
all supra; 38 C.F.R. § 3.304(f).  

In this case, the record shows that the veteran had not been 
in combat.  Although the veteran alleges that while working 
as a sniper, he killed several Koreans, the service 
administrative records show while in service, the veteran did 
not have a combat military occupational specialty.  The 
veteran's medals and decoration awards do not include any 
that are generally awarded in recognition of significant 
actions of valor.  The veteran was not awarded the Purple 
Heart, Combat Infantryman Badge, or any other similar combat 
citation.  Additionally, his service medical records fail to 
show that he was engaged in combat.  Thus, the Board finds 
that the veteran did not engage in combat with the enemy 
during service.

Because the veteran had not engaged in combat while in 
service, he is required to provide credible supporting 
evidence corroborating his alleged in-service stressors.  
Fossie, supra.  After reviewing the evidence with respect to 
this matter, the Board finds that probative and persuasive 
evidence of record fails to show that the stressors alleged 
during the veteran's tour of duty in Vietnam actually 
occurred.  Thus, the evidence is against the veteran's claim.

In this case, the Board initially acknowledges that the 
veteran's service administrative records, especially the 
Enlisted Performance Record show that the veteran was 
assigned to the NAVSUPPACT, DaNang from May 26, 1967 to 
March 25, 1968.  The Board also acknowledges that while 
hospitalized in November 1968, the veteran stated that in 
Vietnam he was assigned to an onshore job consisting of being 
at the top of a mountain with eleven other security personnel 
who were guarding an intelligence communications site.  The 
veteran also stated that they were under the possibility of 
attack at all times and on one occasion when they were 
attacked by Viet Cong, two of the twelve security policemen 
were killed and four others were wounded.  Nevertheless, in 
spite of the foregoing evidence, the record is devoid of any 
probative and persuasive evidence verifying that the 
veteran's alleged in-service stressors actually occurred.  
Except for the veteran's statements presented on appeal and 
his historical recitation reiterated on VA outpatient 
treatment and mental status examination reports, the record 
is completely devoid of any corroborating evidence 
establishing that the veteran saw three Vietnamese boys being 
executed, that he buried mutilated dead bodies, that his 
duties consisted of being a sniper and in that capacity he 
killed several Koreans, and that he witnessed the rape of a 
young Vietnamese woman.  The record also fails to 
substantiate that the veteran was involved in a firefight, 
where his bestfriend was killed.  

In this case, the Board acknowledges that command histories 
for 1967 NAVSUPPACT DaNang could not be located and that 
excerpts submitted by USACRUR show on May 5, 1968, three U.S. 
personnel were killed in action and others were wounded in 
action as the result of an enemy rocket attack at the DaNang 
Bridge Cargo Facility.  The Board is also cognizant of the 
extract from "The Marines in Vietnam, 1954-1973" 
documenting that the DaNang Air Base received 50 122-
milimeter rockets on July 15, 1967, which resulted in 8 U.S. 
airmen being killed in action, 138 being wounded in action, 
and 37 Marines being wounded in action.  The extract also 
shows that on August 28, 1967, the Marble Mountain Air 
Facility was hit by 24 140-millimeter which resulted in 5 
Marines being killed in action and 24 being wounded in 
action, and on September 2, 1967, DaNang area was hit by 140-
millimeters and 122-millimeter rockets 9 U.S. Airmen being 
wounded in action and one marine being killed in action.  

Nevertheless, the record does not show that the veteran was 
directly exposed any of the aforementioned attacks, nor does 
the veteran allege that he was exposed to or involved in any 
of the foregoing attacks.  In fact, as evidenced by the 
November 1968 hospitalization report, the veteran stated that 
he and the eleven other security personnel were stationed 20 
miles away from base camp and noted that they were attacked 
by the Viet Cong only on one occasion.  It is also noted that 
at that time, the veteran did not recall the occurrence of 
the foregoing verified attacks.  The Board also points out 
that subsequent to service when detailing his in-service 
stressors, the veteran did not reference the death of any 
fellow security personnel.  Instead, the veteran argued that 
his in-service stressors consisted of witnessing three 
Vietnamese boys being executed by fellow soldiers, burying 
mutilated dead bodies, killing Koreans while working as a 
sniper, witnessing the rape of a young Vietnamese woman, 
being involved in a firefight, where his bestfriend was 
killed, and seeing fellow soldiers smoke "dope."

With regard to these specific alleged stressors, there is no 
credible supporting evidence to substantiate the occurrence 
of the non-combat stressors and the evidence of record does 
not substantiate any of the veteran's assertions.  In this 
regard, the Board notes that the record does not contain any 
supporting testimonials from fellow servicemen, family 
members, roommates, or clergy attesting to the veteran's 
claimed stressors.  Additionally, the Board points out that 
with respect to the veteran alleged stressors that he had 
assisted two corpsmen load the bodies of civilians that had 
been killed by Korean troops and witnessed the execution of 
three Vietcong, the USASCRUR Director stated that the killing 
of civilians, accidentally or in combat, or prisoners being 
beaten or killed was difficult to verify.  The Director 
stated that available Vietnam-era records did not contain of 
these types of incidents.  In addition, with respect to the 
veteran witnessing a rape of a Vietnamese woman by a U.S. 
Navy Seaman, the Director stated that in order to verify this 
incident, a report would have had to have been filed and 
legal action taken.  The veteran indicated that such action 
was not accomplished, as the veteran maintains that he took 
no action.  As such, the veteran's account cannot be verified 
by objective data.  Based on the absence of any probative, 
credible evidence substantiating the occurrence of any of the 
veteran's alleged stressors, the Board finds that the 
veteran's contentions set forth on appeal, by itself, cannot, 
as a matter of law, establish the occurrence of any of his 
alleged non-combat stressors.  YR v. West, 11 Vet. App. at 
397; Dizioglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994) (Where the veteran did not 
engage in combat with the enemy . . . the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  Accordingly, the Board must 
reject the veteran's accounts of the claimed in-service 
stressors and Vietnam experiences.  Moreau v. Brown, 
9 Vet. App. 389 (1996).  As noted above, to substantiate the 
occurrence of non-combat stressors, there must be supporting 
service records or other competent evidence of record to 
support the veteran's assertions that he was subjected to the 
claimed in-service stressors.  A history of a stressor 
related by the veteran is, in itself, insufficient to meet 
that requisite criteria.  See YR v. West, 11 Vet. App. 393 
(1998).  The evidence of record is against the veteran.

Here, the Board is also cognizant of the diagnoses of PTSD 
documented throughout the veteran's medical treatment 
reports, including the February 1998 examination report, 
noting a diagnosis of PTSD as secondary to the veteran's tour 
of duty in Vietnam.  In spite of the foregoing, however, the 
evidence remains against the veteran's claim.  In light of 
the absence of any objective corroborating evidence, the 
record shows that the foregoing diagnoses were based solely 
on the veteran's historical accounts.  As discussed above, 
the record is devoid of any objective corroborating evidence 
establishes that the veteran saw three Vietnamese being 
executed, that he buried dead bodies that had been mutilated, 
that his duties consisted of being a sniper and that he 
killed several Koreans, or that he witnessed a young 
Vietnamese woman being raped.  Consequently, in spite of the 
diagnoses of PTSD rendered in 1997 and 1998, the Board 
concludes that the veteran did not experience or witness the 
claimed in-service stressors.  

The Board emphasizes that just because an examiner or other 
health professional accepted the veteran's description of his 
claimed Vietnam experiences as credible and diagnosed the 
veteran as suffering from PTSD, that does not mean that the 
Board is required to grant service connection for PTSD.  The 
Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  YR v. West, 
11 Vet. App. at 397-398; Moreau v. Brown, 9 Vet. App. at 396; 
Cohen v. Brown, 10 Vet. App. at 145; see also Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991).  In its decision-making, the Board 
must assess the credibility and weight to be given the 
evidence of record.  Id.  In this case there is no credible 
supporting evidence establishing that the veteran experienced 
any of the above-alleged in-service stressors.  Therefore, in 
spite of the aforementioned diagnoses of record, the Board 
finds that the probative and persuasive evidence of record 
fails to establish the occurrence of the veteran's in-service 
stressors.

After carefully considering all of the evidence of record and 
analyzing its weight and credibility, the Board finds that 
the probative and persuasive evidence of record is against 
the veteran's claim and not in equipoise.  During his tour of 
Vietnam, the evidence of record fails to show that any of the 
veteran's alleged stressors actually occurred.  As such, the 
preponderance of the evidence is against the veteran's claim 
and entitlement to service connection for PTSD has not been 
established.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.303  The veteran's appeal is denied.


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of service connection for PTSD, the appeal 
is granted to this extent.

The claim of entitlement to service connection for PTSD is 
well grounded.

Entitlement to service connection for PTSD is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

